

Exhibit 10.20



SPENCER TRASK VENTURES, INC.
535 Madison Avenue, 18th Floor
New York, New York 10022


December 14, 2005


Modigene Inc.
8000 Towers Crescent Drive, Suite 1300
Vienna, Virginia 22182

Attn.:
Shai Novik
President

 

Re:
Finder’s Fee Agreement



Dear Mr. Novik:


This will confirm our agreement, referred to in Section 3(h) of the Placement
Agency Agreement (the “Agency Agreement”), dated August 11, 2005, between
Spencer Trask Ventures, Inc. (“Spencer Trask”) and Modigene Inc., a Delaware
corporation (the “Company”), to act as a non-exclusive finder for the Company.


In the event the Company or any of its affiliates shall enter into a Transaction
(as defined below) with any party introduced to the Company by Spencer Trask,
directly or indirectly, at any time prior to the date which is five (5) years
after Closing (as defined in the Agency Agreement) (the “Finder Term”), then the
Company shall pay to Spencer Trask a cash fee (the “Finder’s Fee”) according to
the following:
 

(a)  
7% of the first $1,000,000 or portion thereof of the consideration paid in such
transaction; plus

(b)  
6% of the next $1,000,000 or portion thereof of the consideration paid in such
transaction; plus

(c)  
5% of the next $5,000,000 or portion thereof of the consideration paid in such
transaction; plus

(d)  
4% of the next $1,000,000 or portion thereof of the consideration paid in such
transaction; plus

(e)  
3% of the next $1,000,000 or portion thereof of the consideration paid in such
transaction; plus

(f)  
2.5% of any consideration paid in such transaction in excess of $9,000,000.

 
For the purposes hereof a “Transaction” shall include (i) any merger, joint
venture or other business combination involving the Company, (ii) any
acquisition of all or substantially all of the assets, or all or substantially
all of the outstanding capital stock, of the Company, (iii) any private
placement, syndication or other sale by the Company of equity or debt securities
of the Company or (iv) any investment in the Company by any individual or
entity, including, without limitation, any strategic partner, financial
institution, investor or customer. With regard to clauses (iii) and (iv) of the
preceding sentence, if the provisions of Section 3(g) of the Agency Agreement
apply to such transaction, then the provisions of such Section 3(g) shall
control and any fees due and payable to Spencer Trask as a result of such
transaction, shall be paid in accordance with such Section 3(g). Any such
Finder's Fee due to Spencer Trask will be paid at the closing of the particular
Significant Corporate Transaction for which the Finder's Fee is due.
Notwithstanding the foregoing, no Finder’s Fee shall be payable in respect of an
investment in the Company by Spencer Trask and/or its related parties or
affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event that, during the Finder Term, Spencer Trask introduces the Company
to an underwriter (as a potential candidate to underwrite the Company’s initial
public offering), which underwriter participates in the initial public offering
of the Company’s securities, then the Company shall pay to Spencer Trask a cash
fee equal to 1% of the gross proceeds from the sale of the Company’s securities
in such offering through such underwriter.


The Company shall have the right, in its sole discretion, to reject any third
party’s offer or to abandon any Significant Corporate Transaction undertaken by
the Company prior to the actual closing of such Significant Corporate
Transaction. Any determination as to whether to consummate a Significant
Corporate Transaction shall be made by the Company’s Board of Directors, in its
sole discretion.


Spencer Trask shall be paid the Finder’s Fee in cash, regardless of the type of
consideration received by the Company in connection with a Significant Corporate
Transaction, which fee shall be payable at the closing of such Significant
Corporate Transaction (unless consideration for such Significant Corporate
Transaction is received by the Company or its stockholders at a later time in
which case Spencer Trask shall be paid when such consideration is received by
the Company or its stockholders).


For purposes of calculating any Finder’s Fee to which Spencer Trask has
demonstrated its entitlement, the transaction value of each Significant
Corporate Transaction undertaken by the Company shall not be aggregated with the
transaction value of any other Significant Corporate Transaction previously
undertaken by the Company.


This letter agreement (i) shall be governed by, and construed in accordance
with, the laws of the State of New York, (ii) may not be assigned by either
party without prior written consent of the other party, (iii) may not by
modified or amended except in writing, (iv) constitutes the entire agreement of
the parties with respect to the subject matter hereof superseding all prior
agreements and understandings, written or oral and (v) may be executed in
counterparts each of which shall be deemed to be an original and all of which
shall constitute one agreement.


Signature Page Follows
 
 
 

--------------------------------------------------------------------------------

 

 
If the foregoing accurately reflects our understanding, please so indicate by
signing in the space provided below.
 
 

        Sincerely,       SPENCER TRASK VENTURES, INC.  
   
   
    By:   /s/ William P. Dioguardi  

--------------------------------------------------------------------------------

Name: William P. Dioguardi
Title: President
   




Agreed and Accepted:


This 14th day of December, 2005


MODIGENE INC.     





By:
/s/ Shai Novik
Name: Shai Novik
Title: President

 
 
 

--------------------------------------------------------------------------------

 
 